Ajdams, J.
1. tax sale: competítion. The land was bought at the tax sale by one J. M. Green. The evidence shows very clearly that there was no competition at the sale. That there was a fraudulent combination is not so clear. We are of the opinion, however, that there was a tacit understanding among the bidders generally, including Green, that they would not bid against each other, and that the land in question was bought while such understanding was in force. One witness says: “The bidding seemed to go around in regular rotation. There was no bidding against each other, save in one instance, and that bid was withdrawn.” Another witness says: “ I think there was regularity in their bidding, a rotation. I think there was some plan to get a regularity of bidding, but I can’t tell what it was.”
There was much more evidence of substantially the same kind which it is not necessary to set out. A list of the sales with the names of the purchasers is given. Green purchased seven tracts and no two in succession. His purchases, to be sure, do not appear to have taken place at entirely regular intervals. Some persons seem to have commenced bidding a considerable time after the sales had commenced. No one, however, can look at the list of sales without being impressed that the bidders were to some extent governed by an idea of making an equitable distribution. That such was the fact we have very little doubt.
Affirmed.